          Case 1:20-cv-08623-PAE Document 48 Filed 06/14/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CV COLLECTION, LLC,

                                       Plaintiff,                     20 Civ. 8623 (PAE)
                        -v-
                                                                            ORDER
 WEWOREWHAT, LLC, ONIA, LLC, DANIELLE
 BERNSTEIN, SAKS FIFTH AVENUE, INC.,
 CARBON 38, INC., BOP LLC, and DOES 1-10,
 Inclusive,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On June 14, 2021, defendants filed a motion for sanctions under Federal Rule of Civil

Procedure 11. Dkt. 4 7. It is hereby ordered that plaintiff serve any opposition to the motion for

sanctions by June 28, 2021. Defendants' reply, if any, shall be served by July 12, 2021.

       SO ORDERED.



                                                             United States District Judge
Dated: June 14, 2021
       New York, New York
